UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-2559



JULIANA NANDA TCHENKWO,

                                                        Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                        Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A95-533-869)


Submitted:   June 15, 2005                 Decided:   June 27, 2005


Before WILKINSON, NIEMEYER, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Bokwe G. Mofor, Silver Spring, Maryland, for Petitioner. Peter D.
Keisler, Assistant Attorney General, M. Jocelyn Lopez Wright,
Assistant   Director,  UNITED   STATES   DEPARTMENT  OF  JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Juliana Nanda Tchenkwo, a native and citizen of Cameroon,

seeks review of an order of the Board of Immigration Appeals

(Board) denying her motion to reconsider, filed pursuant to 8

C.F.R. § 1003.2(b)(1) (2005).   Tchenkwo’s petition for review is

timely only as to the Board’s order denying reconsideration.     8

U.S.C. § 1252(b)(1) (2000) (petition for review must be filed

within thirty days of final order of removal); see Stone v. INS,

514 U.S. 386, 394-95 (1995) (holding order of removal and denial of

motion to reconsider are separate final orders, each subject to

relevant time limit for seeking review).

          We have reviewed the record and the Board’s order and

find that the Board did not abuse its discretion in denying the

motion for reconsideration.     See 8 C.F.R. § 1003.2(a) (2005).

Therefore, we deny the petition for review.   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                   PETITION DENIED